           IN THE UNITED STA I ES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF GEORGIA
                          ROME DIVISION


 DAVID HENEGAR,

       Plaintiff,

 V.

 GEORGIA CORRECTIONAL HEALTH, LLC,      )
 AUGUSTA UNIVERSITY, AUGUSTA            )
 UNIVERSITY HEALTH, AUGUSTA             )              Case No.
 UNIVERSITY MEDICAL CENTER, INC., BILL )
 NICHOLS, SHARON LEWIS, CINDY MCDADE, )                4:18-cv-00192-HLM
 CHARLES BURKE, SHERIE L. LEE, NURSE    )
 MELTON, UNKNOWN MEDICAL PROVIDERS,)
 WARDEN PAMELA BALLINGER,               )
 LIEUTENANT STROH, SERGEANT KEITH,      )
 UNKNOWN CORRECTIONAL OFFICERS,         )
 CORNERSTONE MEDICAL CENTER, CHI        )
 MEMORIAL, JOHN OWENSBY, CARRIE         )
 PRITCHE'TT, MEGAN ARTHUR, and the STATE)
 OF GEORGIA,                            )
                                        )
      Defendants.                       )
                                        )

                                   ORDER

      Before the Court is the Consent Motion for Extension of Time to Serve and

File Answer or Motion to Dismiss by Defendants Cornerstone Medical Center,

Carrie Pritchett, and Megan Arthur.    For good cause shown, the motion is


                                      -1-
GRANTED and the moving defendants shall have through and including Tuesday,

October 23, 2018 to answer or otherwise respond to the first amended complaint.

      So ordered this      day of October, 2018.




                                           DL.
                                     U.S. MSTRICT JUDGE
                                     NORTHERN DISTRICT OF GEORGIA




                                       -2-
